 1   MICHAEL C. MILLS, ESQ.
     Nevada Bar No. 003534
 2   BAUMAN LOEWE WITT & MAXWELL
     3650 N. Rancho Drive, Suite 114
 3   Las Vegas, NV 89130
     Phone: 702-240-6060
 4   Fax: 702-240-4267
     Email: mmills@blwmlawfirm.com
 5
 6   Attorney for Defendant,
     Bodega Latina Corporation
 7   dba EI Super

 8
 9                                   UNITED STATES DISTRICT COURT
10                                        DISTRICT OF NEVADA
11

12   ALEX ROMAN TARANGO,                               Case No.: 2:17-cv-03062-RCJ-VCF
13
                 Plaintiff,
14
                               vs.
15

16   BODEGA LATINA CORPORATION, d/b/a
     EL SUPER, I-X, inclusive, and ROE
17   CORPORATIONS I-X, inclusive,

18
                 Defendants.
19

20

21                    STIPULATION AND ORDER TO EXTEND TIME TO FILE FINAL
                     SETTLEMENT DOCUMENTS BY AN ADDITIONAL SEVEN DAYS
22                                    rECF 67 AND ECF 691

23               Plaintiff Alex Roman Tarango and Defendant Bodega Latina Corporation, dba EI

24   Super, by and through their respective counsel state that:

25               The parties informed the court that they had settled their claim. [ECF 66]. The

26   court ordered the final settlement documents to be filed by November 14, 2019. [ECF

27   67]. The parties requested additional time and the court granted the extension until

28   December 2, 2019. [ECF 68]
                                          STIPULATION AND ORDER
                                               - PAGE 1 OF 2-
     3430301vl
 1               Defendant issued the settlement check but inadvertently mailed it to the Arizona

 2   address of Defendant's attorney's law firm. Defendant's counsel should have the check

 3   within a few days so that the parties can exchange and file settlement documents.

 4               The parties request an additional seven days to exchange the settlement check

 5   and sign and file the settlement documents. The parties request until December 9,

 6   2019 to complete the filing of the final settlement documents.

 7               Approved as to form:
 8    Dated this 2 nd day of December 2019             Dated this 2 nd day of December 2019
 9    DE CASTROVERDE LAW GROUP                         BAUMAN LOEWE WITT & MAXWELL
10

11    lsi Kimberly Valentin                            lsi Michael C. Mills
12    KIMBERLY VALENTIN, ESQ.                          MICHAEL C. MILLS, ESQ.
      Nevada Bar No. 012509                            Nevada Bar No. 003534
13    ORLANDO DE CASTROVERDE, ESQ.                     3650 N. Rancho Dr., Ste. 114
      Nevada Bar No. 007320                            Las Vegas, NV 89130
14    1149 S. Maryland Pkwy.                           Phone: 702-240-6060
      Las Vegas, NV 89104                              Fax: 702-240-4267
15    Phone: 702-964-1747                              Attorneys for Defendant,
      Fax: 702-383-8741                                Bodega Latina Corporation,
16    Attorneys for Plaintiff,                         dba EI Super
      Alex Roman Taranqo
17
                                            ORDER
18
                 IT IS ORDERED.
19

20

21
                              UNITED STATES DISTRICT COURT JUDGE
22

23
                              DATED: ___________
24                                      December 6, 2019.
25

26

27

28
                                          STIPULATION AND ORDER
                                               - PAGE 2 OF 2-
     3430301vl
